Citation Nr: 0628427	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  04-40 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased rating in excess of 40 
percent for residuals of low back strain, to include 
degenerative disc disease.

2.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for upper back pain, to include neck injury, and, 
if so, whether service connection is warranted.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Wade Bosley, Attorney at Law




ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1961 to May 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 2002 and June 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana, which granted an 
increased rating to 40 percent for residuals of low back 
strain, to include degenerative disc disease, and denied the 
petition to reopen a claim for service connection for upper 
back pain, to include neck injury, and denied a claim for a 
total disability rating based on individual unemployability 
(TDIU). 

The issue of an increased rating for the veteran's back 
condition was previously before the Board on appeal from a 
2001 rating decision and was remanded in January 2002.  
However, once the November 2002 rating decision granted a 
higher rating of 40 percent, the veteran indicated that this 
satisfied his pending appeal.  Because the veteran limited 
his appeal to a 40 percent rating, his appeal was fully 
granted in the November 2002 rating decision.   See AB v. 
Brown, 6 Vet.App. 35, 39 (1993) (a claimant may limit a claim 
or appeal to the issue of entitlement to a particular 
disability rating which is less than the maximum disability 
rating allowed by law).  However, within one year of 
notification of that decision, his attorney submitted a 
notice of disagreement, so the issue is again before the 
Board, but now on appeal from the November 2002 rating 
decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In July 2002, the veteran had VA orthopedic and neurological 
examinations.  The neurological examination report indicated 
that the veteran has some neurological changes in his legs, 
suspecting radiculopathy at the S1-S2 level.  Examination 
revealed weakness in the iliopsoas bilaterally and the 
veteran complained of radiating pain down the back of his 
legs to the knees, only occasionally reaching the ankles.  
Clonus of the ankles was elicited.  A follow up neurological 
examination was done in August 2002.  This examination found 
his nerves to be normal to electrodiagnostic studies.  The 
follow up limited the scope of the testing to the veteran's 
lower legs, testing only below the knee.  This examination is 
inadequate for ratings purposes.  A complete neurological 
examination of the veteran's legs must be done to determine 
the existence of neurological complications of the veteran's 
service connected disability.  The Board remands for a 
neurological examination to establish the existence and 
extent of the complications of the veteran's service 
connected residuals of low back strain, to include 
degenerative disc disease.

The Board notes that the last examination to evaluate the 
orthopedic aspects of the veteran's disability was performed 
in July 2002.  The veteran had a general examination in March 
2003; however, this examination performed none of the 
diagnostic tests indicated for rating purposes.  In order to 
have a full, current picture of the veteran's disability, the 
Board remands for an orthopedic examination of the veteran's 
service connected residuals of low back strain, to include 
degenerative disc disease.  

It appears from the record that the veteran seeks medical 
treatment from VA on a regular basis.  The VA treatment 
records present in the file were generated in September 2002.  
A proper examination requires as complete a medical history 
as possible.  Therefore, prior to any evaluation of the 
veteran's disability, all VA treatment records from September 
2002 to the present should be associated with the file.  

Furthermore, VA's notice obligations under the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000),  have not yet been met with respect to the neck 
and TDIU claims.  Under Kent v. Nicholson, No. 04-181 (U.S. 
Vet. App. March 31, 2006), in cases involving petitions to 
reopen previously denied claims, notice must include not only 
the legal requirement that new and material evidence is 
needed to reopen the claim, but of the elements that formed 
the basis of the previous denial.  VCAA letters sent to the 
veteran in March 2003 and November 2004 did not inform the 
veteran that the neck claim had been previously denied, the 
basis of that denial, or that he had to submit new and 
material evidence to reopen the claim.  Moreover, these 
letters never informed him what evidence is needed to 
substantiate a TDIU claim. Therefore, the Board remands for 
VCAA compliance.  

Accordingly, the case is REMANDED for the following action:

1.  Provide to the veteran all 
notification action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), Kent v. Nicholson, No. 04-181 
(U.S. Vet. App. March 31, 2006), and 
Dingess/Hartman v. Nicholson, No. 01-1917 
(U.S. Vet. App. March 3, 2006), with 
respect to the claim to reopen concerning 
the upper back/neck disability and the 
claim for TDIU.  The notice should also 
inform the veteran that he should provide 
VA with copies of any evidence relevant to 
the claim that he has in his possession.  
Any notice given, or action taken 
thereafter, must comply with current, 
controlling legal guidance.  

2.  Request the veteran's VA treatment 
records from September 2002 to the present 
from the VA facility in Indianapolis.



3.  After providing the veteran 
appropriate VCAA notice and associating 
any recent VA records with the file, 
schedule the veteran for orthopedic and 
neurological evaluations of his lumbar 
spine disability.  All indicated tests 
should be performed.  If deemed 
appropriate by the neurological examiner, 
electrodiagnostic studies of the veteran's 
entire legs should be done.  Particular 
note should be made as to the condition of 
the sciatic nerves, and whether the 
veteran has any neurological 
complications, including radiculopathy, 
due to his service connected disability.  

4.  Then, after ensuring the VA 
examination report is complete and that 
any actions needed to comply with the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), have been completed, the RO 
should readjudicate the claims. If the 
benefits sought are not granted, the 
veteran and his representative should be 
furnished a SSOC and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


